Citation Nr: 1538325	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1975 to November 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for chronic hypertensive vascular disease.  

In an August 2013 hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and evidence in support of his hypertension claim before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the appellant's claims file for the Board's review and consideration.

In March 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary and procedural development.  Thereafter, the denial of service connection for hypertension was confirmed in a July 2015 rating decision/supplemental statement of the case.  The case was returned to the Board in August 2015 and the appellant now continues his appeal.


FINDINGS OF FACT

1.  Chronic hypertensive vascular disease did not have its onset during active military service.

2.  The length of the Veteran's active military service in the Regular Army was for a period of less than 90 days.





CONCLUSION OF LAW

Chronic hypertensive vascular disease was not incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113,1131, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  VA's duty to notify and assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  Nothing more was required.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the. . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the claimant of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim on appeal, the Veteran's service treatment records have been obtained and associated with the evidence, as well as pertinent private post-service medical records, dated 2003 - 2007, and VA treatment records dated 2002 -2013.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  

Pursuant to the claimant's assertions that he received medical treatment for hypertension between the years 1975 - 1980 at facilities operated by VA, the case was remanded by the Board in March 2014 with instructions to the RO/AOJ to search for any such pertinent records in VA's possession.  Administrative documents associated with the Veteran's claims file reflect that despite an exhaustive search, the only existing records of VA medical treatment involving the claimant were dated 2002 - 2013.  As previously stated, copies of these records were duly obtained and associated with the appellant's claims file, after which the claim was readjudicated on the merits by the RO/AOJ in consideration of the newly added evidence.  Accordingly, the Board finds that the VA has substantially complied with the evidentiary development instructions of the March 2014 remand and thusly a remand for further development or corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes at this point that the Veteran had testified at his August 2013 Board hearing that during active duty at Fort Jackson, South Carolina, he received treatment for hypertension at a private, off-base hospital whose name he was unable to remember.  Accordingly, there is no duty on part of VA to attempt to locate and obtain any records relating to such treatment, as the Veteran has stated that he could not provide any information that would identify the source of his alleged treatment. [See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991): 	The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.]

Although the Veteran was not provided with a VA examination addressing his claim for service connection for chronic hypertensive vascular disease, this deficit does not render the existing record unusable for purposes of adjudicating this issue on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as to whether a medical examination is necessary to adjudicate a claim and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and the post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue.  A VA examination is thus not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the pertinent competent evidence does not establish onset of chronic hypertension or any chronic cardiovascular disease until many years after his discharge from active duty.  The second and third elements of the McLendon test have not been met.  The absence of a medical examination addressing the claim therefore does not constitute a breach of VA's duty to assist.  Indeed, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the hypertension claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.
  
The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge, who officiated over an August 2013 Board hearing conducted at the RO.  At the time of the hearing, the Veteran was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the August 2013 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate his claim of entitlement to service connection for hypertension.  See transcript of the August 16, 2013 Travel Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the August 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2015).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the hypertension claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to this matter is warranted.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for VA compensation for chronic hypertensive vascular disease.




II.  Pertinent laws and regulations - service connection.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the Veteran in the present claim has not met the criteria to have the laws and regulations regarding presumptive service connection for a chronic disease (including hypertension) applied to his case.  Specifically, although the claimant is a Veteran within the definition of the term due to his period of honorable active duty service in the Regular Army (see 38 U.S.C.A. § 101(2) (West 2014), his DD 214 Form reflects that his length of active service was for a period of only 1 month and 2 days.  38 C.F.R. §§ 3.307(a)(1) requires that a veteran must serve on active continuous service for a period of 90 days or more in order to have service connection for a chronic disease listed in 38 C.F.R. §§ 3.309(a) established on a presumptive basis.  Accordingly, the laws and regulations regarding presumptive service connection for a chronic disease (including hypertension) are not for application in this case.

III.  Factual background and analysis: Entitlement to service connection for chronic hypertensive vascular disease.

The Veteran's service treatment records show that on pre-enlistment examination in March 1975, his cardiovascular system was clinically normal, with negative findings on chest X-ray.  His blood pressure reading of 124/80 mmHg (systolic/diastolic in millimeters of mercury), which is construed as normal.   See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1) (the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure  is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.).  In an accompanying medical history questionnaire, the Veteran denied having abnormal high or low blood pressure or any abnormal cardiological symptoms.  He was deemed medically fit for military service and entered active duty in the Regular Army in October 1975.  

The Veteran's service records reflect that during his brief period of active duty, he was almost immediately noted to display consistently substandard performance as a neophyte soldier due to his personal immaturity, lack of self-discipline, poor attitude, and demonstrated inability to cooperate effectively with others.  As no improvement in his performance was noted after his first month of service, he was recommended for administrative separation.  The records reflect that the Veteran was duly informed of his rights and waived any challenge to this administrative determination.  He also waived a separation medical examination.

In a November 1975 statement, the Veteran affirmed that there had been no change in his medical condition since his last service medical examination.  He was thereafter honorably discharged from active duty in the Regular Army in November 1975.

The post-service medical evidence includes VA records dated 2002 - 2013, which show that in November 2002, the Veteran's blood pressure was measured at 140/90 mmHg, which was diagnostically characterized in the treatment notes as "elevated blood pressure."  Thereafter, private clinical reports dated 2003 - 2007 show that in July 2003, the Veteran was diagnosed with hypertension, based on a blood pressure reading of 130/96 mmHg.  Blood pressure readings thereafter remained consistently elevated and the diagnosis of hypertension was repeatedly presented in the record.  None of the aforementioned clinical records present any objective opinion linking the Veteran's hypertension to his military service or otherwise indicating a nexus or relationship between them.

At an August 2013 hearing, the Veteran testified that he was not hypertensive prior to entering military service in October 1975, but during service, in early November 1975, while stationed at Fort Jackson, South Carolina, he was hospitalized for three days at an off-base private hospital where he learned that he had a diagnosis of hypertension.  The Veteran stated that he was unable to remember the name of this hospital.  He testified that ever since that time, he received treatment for hypertension, including from VA healthcare providers, as early as 1975.  The Veteran further explained that his release from service after serving only a short period of active duty of only one month and two days was due to his hypertension.  He testified, in pertinent part, that - 

"[T]hey said I couldn't go back in [the Army] and serve with high blood pressure.  They told me I could get out on an honorable discharge.  After I came back from the hospital I had to go talk to the Drill Sergeant and all the other Sergeants and they said because of my. . . high blood pressure, they got to let me out with an honorable discharge."
     
(See page 15, August 16, 2013 Travel Board hearing transcript.) 

With regard to the Veteran's assertion that he developed onset of hypertension in service and experienced continuity of hypertension symptoms thereafter to the present day, the Board finds his account to be completely lacking credibility.  His account is contradicted by the contemporaneous documented clinical records, which show no elevated blood pressure readings on service medical examination or a diagnosis of and treatment for hypertension during active service.  The credibility of his oral testimony, as presented at the August 2013 Board hearing, of being treated for hypertension at an unremembered private hospital in service and continuity of hypertensive symptoms is also compromised.  In contradiction to his assertion that he was medically discharged on the basis of hypertension, his service personnel records clearly establish that the reason for his separation from Army service after serving for little more than one month was solely because he was a deemed to be poor soldier candidate due to his immature personality and demonstrated lack of self-discipline.  Accordingly, the Board patently rejects the credibility of the Veteran's factual assertion that he was ever diagnosed and treated for hypertension during or immediately after military service.  The Veteran has provided no objective clinical proof to support this assertion.
 
The Board finds that the medical evidence does not objectively demonstrate that the Veteran had a diagnosis of hypertension any earlier than November 2002, which is approximately 27 years after his separation from active duty, nor does the post-service medical evidence objectively link or otherwise indicate an association between his current diagnosis of hypertension with his period of military service.      

Given the absence of a clinical diagnosis or indication of hypertension any earlier 27 years after the Veteran's separation from military service, and given the absence of any credible account on part of the Veteran regarding onset of hypertension in service and continuity of hypertension thereafter, the Board finds that this severs any link between his period of active duty with his current diagnosed hypertension.  The Veteran has not submitted any other contrary competent evidence linking his hypertension to service, aside from his own discredited assertions.

To the extent that the Veteran attempts to relate his current hypertension diagnosis to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records do not indicate that he has ever received any formal medical training or accreditation that would elevate his factual assertions and opinions to the level of competent and probative medical evidence.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the diagnosis and time of onset of his hypertension fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his chronic hypertensive vascular disease to his very brief period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the cardiovascular system).

Accordingly, in view of the foregoing discussion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for chronic hypertensive vascular disease is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


